PER CURIAM:
Kelvin J. Miles appeals the district court’s orders denying Miles’ motion for leave to proceed in forma pauperis on appeal and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Miles v. Maynard, No. 8:09-cv-03211-AW (D. Md. May 9, 2013; Aug. 26, 2013). We deny the motion to amend the complaint and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.